DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a 371 claim priority to PCT/AU2010/000805 filed on June 25, 2010 and to U.S. Provisional Application 61/223,503 filed July 7, 2009.  

Status of Claims
Claims 1-17, filed July 8, 2019, are presently pending in this application.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “conform to the face of a patient”, ln 2 should read --conform to the face of the patient--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-33, 35-36, 40-45 of U.S. Patent No. 10,238,825 (hereinafter: “Patent’825”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the instant application independent claim 1 is found in Patent’825 claims 26 and 46-47, combined. Since the instant application independent claim 1 is fully encompassed by Patent’825 claims 26 and 46-47, combined, the difference between the application claims and the Patent’825 claims lies in the fact that the Patent’825 claims includes more elements and is thus more specific. Accordingly, the invention of Patent’825 claims is a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. Since the application claims are anticipated by the Patent’825 claims, it is not patentably distinct from the patent claim
Furthermore:
Instant claim 2 is unpatentable over claim 27 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 27 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 3 is unpatentable over claim 35 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 35 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 4 is unpatentable over claim 36 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 36 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 5 is unpatentable over claim 28 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 28 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 6 is unpatentable over claim 29 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 29 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 7 is unpatentable over claim 30 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 30 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 8 is unpatentable over claim 31 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 31 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 10 is unpatentable over claim 40 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 40 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 11 is unpatentable over claim 41 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 41 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 12 is unpatentable over claim 42 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 42 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 13 is unpatentable over claim 43 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 43 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 14 is unpatentable over claim 32 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 32 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 15 is unpatentable over claim 33 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 33 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 16 is unpatentable over claim 44 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 44 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 
Instant claim 17 is unpatentable over claim 45 of Patent '825 because they recite the same limitations, and it would have been obvious for claim 45 of Patent '825 to be dependent on claim 47 of Patent '825 to arrive at the instant claimed combination of limitations for the purpose of providing a more complete mask assembly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-10 and 12-17 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Skipper et al. (WO 2009/062265 A1; all citations are to U.S. Publication No. 2011/0088699; hereinafter: “Skipper”).
Regarding Claim 1, Skipper discloses a mask assembly for a respiratory treatment apparatus (Abstract) comprising: a mask frame (140; Fig. 4; ¶¶ 0315-0316), the mask frame including a port (at A, Fig. A annotated below) for coupling with a gas supply tube (B, Fig. A annotated below) configured for pneumatic coupling with a flow generator (¶¶ 0003, 0315), the gas supply tube for providing treatment air of a respiratory therapy, via the mask assembly, to a patient's respiratory system (¶¶ 0003, 0182-0183, 0315); and a cushion (305; Fig. 8a-8e, 14, 16) coupled with the mask frame (at 352; Fig. 14; ¶ 0410), the cushion comprising an inner cushion component (350; ¶ 0209; Fig. 16) and a patient contact side portion (315, 340, 345, 350, 355, 370; Fig. 8a-8d, 14, 16, 18; ¶ 0390), the patient contact portion comprising a chamber (315; Fig. 8a-8d, 9a-9c; ¶ 0204) and a barrier (355; Fig. 18) to form the chamber (¶ 0390), the chamber comprising an outer layer (polyurethane inner surface of 315; Fig. 8a-8d) with respect to the inner cushion component (Fig. 18; ¶ 0390), wherein the cushion further comprises a chamber supply orifice [C, Fig. A annotated below; Examiner notes: Skipper discloses at the distal end of the cushion coupled to the frame (Fig. 4) as the chamber supply orifice], and wherein the mask frame further comprises a chamber supply duct (D, Fig. A annotated below) coupled for gas flow to the chamber supply orifice (¶¶ 0003, 0182-0183, 0315), the chamber supply duct being pneumatically coupled to the gas supply tube to receive the treatment air (Fig. 4; ¶¶ 0003, 0182-0183, 0315).

    PNG
    media_image1.png
    509
    493
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Skipper.
Regarding Claim 2, Skipper discloses the respiratory mask wherein the barrier comprises a membrane (355; Fig. 18¶ 0390).
Regarding Claim 3, Skipper discloses the respiratory mask wherein the chamber is a flexible chamber (¶¶ 0201, 0204). 
Regarding Claim 4, Skipper discloses the respiratory mask wherein the chamber includes a gas therein (¶¶ 0370, 0457). 
Regarding Claim 5, Skipper discloses the respiratory mask wherein the cushion comprises a top facial-contact portion (7210; Fig. 142-143), an inner side wall (7213; Fig. 142-143) portion adjacent to the top facial-contact portion and an outer side wall (7211; Fig. 142-143) portion adjacent to the top facial-contact portion, and wherein the barrier membrane and chamber are formed to extend along a limit of the top facial-contact portion (Figs. 142-143; ¶¶ 0234-0240).
Regarding Claim 6, Skipper discloses the respiratory  mask wherein the cushion comprises a top facial-contact portion (7210; Fig. 142-143), an inner side wall (7213; Fig. 142-143) portion adjacent to the top facial-contact portion and an outer side wall (7211; Fig. 142-143)  portion adjacent to the top facial-contact portion, and wherein the barrier membrane and chamber are formed to extend along a limit of the top facial-contact portion and inner side wall portion (Figs. 142-143; ¶¶ 0234-0240).
Regarding Claim 7, Skipper discloses the respiratory mask wherein the cushion comprises a top facial-contact portion (7210; Fig. 142-143), an inner side wall (7213; Fig. 142-143) portion adjacent to the top facial-contact portion and an outer side wall (7211; Fig. 142-143) portion adjacent to the top facial-contact portion, and wherein the barrier membrane and chamber are formed to extend along a limit of the inner side wall portion, the top facial-contact portion and the outer side wall portion (Figs. 142-143; ¶¶ 0234-0240).
Regarding Claim 8, Skipper discloses the respiratory mask wherein the barrier membrane and chamber are formed to extend along and around a perimeter of the inner cushion component (Figs. 8e, 9a-9c, 18; ¶¶ 0389-0392).
Regarding Claim 9, Skipper discloses the respiratory mask wherein further comprising an inner barrier membrane (340; Fig. 8a-8d, 18) to separate the inner cushion component from the treatment air of the chamber.
Regarding Claim 10, Skipper discloses the respiratory mask wherein the inner cushion comprises a soft foam (¶¶ 0370, 0457).
Regarding Claim 12, Skipper discloses the respiratory mask wherein the inner cushion comprises a three-dimensional spacer fabric (¶¶ 0209, 0390, 0452, 0469; Fig. 8e, 18, 138).
Regarding Claim 13, Skipper discloses the respiratory mask wherein the inner cushion component comprises a porous structure formed by an elastomeric material (¶¶ 0209, 0390, 0452, 0469; Fig. 8e, 18, 138).
Regarding Claim 14, Skipper discloses the respiratory mask wherein the barrier membrane comprises an elastic material (¶¶ 0209, 0390, 0452, 0469; Fig. 8e, 18, 138).
Regarding Claim 15, Skipper discloses the respiratory mask comprising a mask frame interconnect (130; Fig. 4) coupled with at least one of the inner cushion component and the barrier membrane (¶ 0315; Examiner notes: Skipper discloses the mask frame interconnect coupling the cushion to the mask frame.  Thus, because the cushion comprises at least the inner cushion component and the barrier membrane the mask frame interconnect is at least coupled thereto.).
Regarding Claim 16, Skipper discloses the respiratory mask wherein the patient contact side portion is shaped to conform to the face of a patient to seal with the patient's nose (¶¶ 0009, 0106, 0215, 0227, 0394; Fig. 67-69).
Regarding Claim 17, Skipper discloses the respiratory mask wherein the patient contact side portion is shaped to conform to the face of a patient to seal with the patient's mouth (¶¶ 0009, 0106, 0215, 0227, 0394; Fig. 67-69).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skipper as applied to claim 1 above.
Regarding Claim 11, Skipper discloses the respiratory mask wherein the inner cushion comprises a soft foam, elastic material and elastomeric material (¶¶ 0209, 0390, 0452, 0469; Fig. 8e, 18, 138),as shown above, 
Skipper does not explicitly disclose the inner cushion comprises balls or pellets. 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to include balls or pellets in the inner cushion of the device of Skipper the Examiner takes Official Notice of the inner cushion comprising balls or pellets as being well known in the art for the purpose of providing flexibility to the cushion when interfacing with a patients mouth and nose area. 
Therefore, it would have been obvious to modify the respiratory mask of Skipper to obtain the invention as specified in claims 14 because such a modification is considered to be well within the skill level of the ordinary artisan in order to provide a flexible cushion when interfacing with a patents mouth and nose area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Ho et al. (U.S. Pub. No. 2007/0163594) discloses a patient interface device with dampening cushion which has not yet been claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLIOT S RUDDIE/Examiner, Art Unit 3785